                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

       Plaintiff,
v.                                                                   Civ. No. 21-0136 KG-KK

FNU JUDD, et al,

       Defendants.
                                    ORDER OF DISMISSAL

       This matter is before the Court following Plaintiff’s failure to prosecute his Prisoner Civil

Rights Complaint (Complaint). (Doc. 1). On June 4, 2021, the Court entered an Order to Show

Cause after a mailing to Plaintiff was returned as undeliverable. (Doc. 6). Plaintiff was

directed to notify the Clerk of his new address by July 4, 2021. See D.N.M. LR-Civ. 83.6 (pro

se parties have a continuing duty to notify the Court of their current address); Bradenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding

pro se, to follow … simple, nonburdensome local rules….”) (citations omitted). The Order was

also returned as undeliverable, and Plaintiff failed to timely update his address. Hence, the

Court will dismiss the Complaint under Fed. R. Civ. P. 41(b) for failure to prosecute and comply

with orders. See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule [41] …

permit[s] courts to dismiss actions sua sponte for a plaintiff’s failure to … comply with [civil

rules and] court orders.”).

       IT IS ORDERED:
       1.      Plaintiff’s Prisoner Civil Rights Complaint (Doc. 1) is dismissed without
prejudice.
       2.      The Court will enter a separate judgment closing this civil case.


                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE
